DETAILED ACTION
The instant application having Application No. 16/572,805 filed on 9/17/2019 is presented for examination by the examiner.
The claims submitted August 12, 2022 in response to the office action mailed May 13, 2022 are under examination. Claims 1 and 3-19 are pending. Claim 2 is cancelled.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
	The 35 USC §112 rejections of the previous office action have been overcome by the amendments to the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. USPGPub 20180267271  (hereafter Tseng).
Regarding claim 1, Tseng teaches (Figs. 17A-17C, 23E) “A lens apparatus (Figs. 17A-17C), from an object side to an image side along an optical axis (from left to right in Figs. 17A-17C), sequentially comprising:
a second reflecting element (reflecting element 981);
a lens … module (optical elements 900, 910, 920, 930, and 940, where 910-940 are lenses) comprising a first lens unit (900-940), wherein the first lens unit comprises a plurality of lenses (there are 4), the lenses define the optical axis (the optical axis through these lenses marked with the dash-dot line), one of the lenses has a maximal effective diameter CAB (the maximal effective diameter of lenses 910-940, which appears to be one of 910 or 940), and another one of the lenses has a minimal effective diameter CAS (the minimal effective diameter of 910-940 which appears to be that of 930);
a first reflecting element (982); and
a sensing element disposed on an imaging plane of the lens apparatus (image sensor 970 with image surface 960);
wherein the first reflecting element is disposed between the lens … module and the sensing element (see position of 982 between 940 and 960 in Figs. 17A-17C), and the second reflecting element is disposed between the object side and the lens … module (see position of 981 between 910 and the object in Figs. 17A-17C, paragraph [0196]: “the reflecting element 981 is located between an imaged object (not shown) and the first lens element 910”);
wherein among the plurality of lenses of the first lens unit there is a lens disposed closest to the object side (lens 910), and an air gap (the air gap between 981 and 910 see Figs. 17A-17C) is disposed between the second reflecting element and the lens of the first lens unit closest to the object side (see combined thicknesses of surfaces 2 and 3 in Table 17 which is 0.172).”
However, Tseng Figs. 17A-17C fails to teach that the lens module is a “lens driving module.”
In Fig. 23E Tseng teaches “a lens driving module (12T paragraph 216: “The driving assembly 12T enables the imaging lens module 11T to obtain a preferable imaging position, so that the imaged object 26 in different object distances can be imaged clearly.”)”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lens driving module as taught by Tseng in Fig. 23E into the lens assembly of Tseng Figs. 17A-17C because such a driving assembly enables the imaged object 26 in different object distances to be imaged clearly as taught by Tseng (paragraph 216).
Regarding claim 10, The Tseng-combination introduced for claim 1 teaches “The lens apparatus as claimed in claim 1, wherein the lens driving module is configured to drive the lenses to move in a direction perpendicular to a Y-direction, the Y-direction is perpendicular to a receiving plane of the sensing element, (Tseng: 12T moves them for focusing along the optical axis of the lenses which is perpendicular to such a  Y-direction) a Z-direction is parallel to the optical axis (the optical axis direction through the lenses), a X-direction is perpendicular to the Z-direction and the Y-direction (the direction perpendicular to both Y and Z), and the Z-direction, the X-direction and the Y-direction are  perpendicular to each other (Y is perpendicular to the optical axis Z, and X is perpendicular to both Y and Z by construction, thus they are all perpendicular to each other).”
Regarding claim 11, Tseng teaches “The lens apparatus as claimed in claim 10, wherein the first reflecting element is a prism or reflecting mirror (paragraph [0197] “reflecting element 982 is a prism”).”
Regarding claim 12, Tseng teaches “The lens apparatus as claimed in claim 11, wherein the second reflecting element is a prism or reflecting mirror (paragraph [0196] “reflecting element 981 is a prism”).”

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. USPGPub 20180267271  (hereafter Tseng) as applied to claim 1 above, and further in view of Choi et al. USPGPub 2016/0327773 (hereafter Choi).
Regarding claim 3, the Tseng combination teaches “The lens apparatus as claimed in claim 1,” however, Tseng fails to explicitly teach “wherein the lens apparatus further satisfies CAS /2 < Py < CAB, where Py is a vertical distance from a reflecting point of the first reflecting element to the sensing element, and the optical axis passes through the reflecting point.”


    PNG
    media_image1.png
    356
    595
    media_image1.png
    Greyscale

However, inspection of Fig. 17B at least shows that CAS/2 (the half effective diameter of the smallest lens) is less than Py (the distance from the reflective surface in 982 to the image plane 960), and that CAB (the maximum effective diameter) and Py are similar in size.
Choi teaches (Fig. 14, embodiment 3, Table 5, paragraphs [0110]-[0115]) (claim 1) “A lens apparatus (120, Fig. 14, embodiment 3, paragraph [0110]: “thin telephoto lens 120”), from an object side (S1) to an image side (S16) along an optical axis (the optical axis of thin telephoto lens 120), sequentially comprising:
a second reflecting element (prism P1);
a lens driving module (paragraphs [0013]-[0014]: “The second lens group may be configured to be displaced in a direction perpendicular to an optical axis so as to correct vibration. The third lens group may be configured to be displaced according to an optical axis so as to perform a focusing function.” thus lens groups are driven making G1, G2, G3 and their associated drivers a lens driving module) comprising a first lens unit (G1, G2 and G3), wherein the first lens unit comprises a plurality of lenses (LE11, LE21, LE22, LE31, LE32), the lenses define the optical axis (the optical axis of LE11, LE21, LE22, LE31, LE32), one of the lenses has a maximal effective diameter CAB (whichever lens amongst LE11,LE21, LE22, LE31 and LE32 has the largest effective diameter. A lower limit on CAB is D1_s, which can be calculated from L1/D1_s = 1.49, where paragraph [0029]: “L1 corresponds to a length of an optical path within the first lens element along an optical axis of the first lens elements” and thus from Table 5, L1=3.3 + 3.2 = 6.5, thus D1_s=4.362), and another one of the lenses has a minimal effective diameter CAS (whichever lens amongst LE11,LE21, LE22, LE31 and LE32 has the smallest effective diameter. A upper limit on CAB is D1_s, which as calculated above D1_s=4.362);
a first reflecting element (mirror M1); and
a sensing element (paragraph [0077]: “an image sensor placed on the image plane IP”) disposed on an imaging plane of the lens apparatus (paragraph [0077]: “the image plane IP”);
wherein the first reflecting element is disposed between the lens driving module and the sensing element (M1 is disposed between G1, G2, G3 and IP), and the second reflecting element is disposed between the object side and the lens driving module (P1 is between the object side and the lenses that are driven G2 and G3);
wherein among the plurality of lenses of the first lens unit there is a lens disposed closest to the object side (G2).”
(claim 3) “wherein the lens apparatus further satisfies CAS /2 < Py < CAB (an upper limit on CAS/2 is D1_s/2 where D1_s=4.36 has been calculated above, so CAS/2 < 2.181, a lower limit on CAB is D1_s which is 4.36, Py is the thickness of surface 15 in Table 5, Py=2.5000386, and 2.181<2.500036<4.36 thus the condition is satisfied), where Py is a vertical distance from a reflecting point of the first reflecting element to the sensing element (Py=2.500036, Py is the thickness of surface 15 in Table 5, which is the distance between the mirror surface M1 and the image plane S16/IP), and the optical axis passes through the reflecting point (see Fig. 14).”
It has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP §2144.04(IV)(A).
Tseng differs from the instant claim by the relative dimensions of the effective radii of the lenses and the distance between the reflecting surface of the first reflecting element and the image plane being arranged as CAS /2 < Py < CAB. Choi teaches a similar lens system with two reflecting elements where CAS /2 < Py < CAB.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the relative dimensions of the lenses, prisms and back focal length in the lens system of Tseng such that  CAS /2 < Py < CAB as taught by Choi since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP §2144.04(IV)(A).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. USPGPub 20180267271  (hereafter Tseng) in view of Choi et al. USPGPub 2016/0327773 (hereafter Choi) as applied to claim 3 above, and further in view of Kao et al. USPGPub 2020/0209511 A1 (hereafter Kao).
Regarding claim 4, the Tseng-Choi combination teaches “the lens apparatus as claimed in claim 3,” and Tseng further teaches “the first lens unit … is movable … in a Z-direction, and the Z-direction is parallel to the optical axis (paragraphs [0215]-[0216]: “the driving assembly 12T is to used to bring the image into focus so that the image can be clearly formed on the image sensor 13T… The driving assembly 12T can have an auto-focus functionality, … The driving assembly 12T enables the imaging lens module 11T to obtain a preferable imaging position”. One of ordinary skill in the art knows that the lenses must be driven along the optical axis in order to perform autofocusing).” however, Tseng does not explicitly teach “wherein the lens driving module further comprises a first fixing element and a first carrier, the first carrier is configured to fix and carry the first lens unit, is disposed on the first fixing element and is movable with respect to the first fixing element in a Z-direction, and the Z-direction is parallel to the optical axis.” 
Kao teaches (claim 1) “A lens apparatus (optical member driving mechanism 801), from an object side to an image side along an optical axis, sequentially comprising: 
a second reflecting element (reflection member 890)
a lens driving module (optical member driving mechanism 801) comprising a first lens unit (optical member 900 which comprises a lens see paragraph [0004]), wherein the first lens unit … define the optical axis (optical axis O1, see Fig. 2)…
the second reflecting element is disposed between the object side and the lens driving module (see Fig. 3).
 (claim 4) “wherein the lens driving module further comprises a first fixing element (base 820) and a first carrier (carrier 830), the first carrier is configured to fix and carry the first lens unit (paragraph [0038]: “the carrier 830 and the optical member 900 carried therein”), is disposed on the first fixing element (830 is on 820 see Figs. 2 and 3) and is movable with respect to the first fixing element (paragraph [0038]: “drive the carrier 830 and the optical member 900 carried therein to move along the first optical axis O1 (the X axis) relative to the base 820”) in a Z-direction, and the Z-direction is parallel to the optical axis (paragraph [0038]: “move along the first optical axis O1 (the X axis) relative to the base 820”, the X-axis in Kao is the Z-direction in the instant claim because the X axis is parallel to the optical axis O1 of the optical member 900).”
Kao further teaches (paragraph [0038]) “When a current is applied to the second driving coils 847, an electromagnetic driving force may be generated by the second electromagnetic driving assembly 845 to drive the carrier 830 and the optical member 900 carried therein to move along the first optical axis O1 (the X axis) relative to the base 820, performing the autofocus (AF) function.”
Thus the Tseng-Choi combination teaches the device of claim 4, except for details of the lens driver for auto-focusing. Kao teaches the claimed first fixing element, first carrier for the lens unit, and the relative movement of the first carrier. Kao further teaches that such an assembly allows the performance of an autofocus function (paragraph [0038]).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the autofocusing driving mechanism of Kao, to perform the autofocus function of Tseng, because Kao teaches that such a driving mechanism can be used to for performing the autofocus (AF) function (Kao paragraph [0038]).
Regarding claim 5, the Tseng-Choi-Kao combination teaches “the lens apparatus as claimed in claim 4,” and the Tseng combination introduced for claim 1 above further teaches “wherein the lens driving module (lenses 910-940 which is driven by a driving assembly 12T), the first reflecting element (reflecting element 982), and the sensing element (image sensor 970 with image surface 960) are sequentially arranged (see order in Figs. 17A-17C) in the direction of the optical axis (see Figs. 17A-17C).”

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. USPGPub 20180267271  (hereafter Tseng) in view of Choi et al. USPGPub 2016/0327773 (hereafter Choi) and Kao et al. USPGPub 2020/0209511 A1 (hereafter Kao) as applied to claim 4 above, and further in view of Tanaka et al. US 5,684,640 (hereafter Tanaka).
Regarding claim 6, the Tseng-Choi-Kao combination teaches “lens apparatus as claimed in claim 4,” however, Tseng Figs. 17A-17C fails to teach “wherein the lens apparatus further comprises an optical stabilizing module comprising a second lens unit, a second fixing element and a second carrier, the second carrier is configured to fix the second lens unit, is disposed on the second fixing element and is movable with respect to the second fixing element in a X-direction and a Y-direction, and the Z-direction, the X-direction and the Y-direction are perpendicular to each other.”
Tseng Fig. 23E teaches teach “wherein the lens apparatus further comprises an optical stabilizing module (image stabilizing module 14T).”
Tanaka teaches a lens apparatus (vibration compensation device 20, with lens group 8) comprising a lens driving module (vibration compensation device 20), (claim 6): “wherein the lens apparatus further comprises an optical stabilizing module (vibration compensation device 20, where vibration compensation and optical stabilizing are synonyms) comprising a second lens unit (lens group 8), a second fixing element (baseplate 21) and a second carrier (lens frame 6), the second carrier is configured to fix the second lens unit (col. 4 lines 32-34: “Rear lens group 8 is retained and fixed in a lens frame 6”), is disposed on the second fixing element (see e.g. Fig. 6) and is movable with respect to the second fixing element in a X-direction and a Y-direction (col. 5 lines 10-11: “Via movable member 36, lens frame 6 can be moved in the x-axis direction” and col. 5 lines 23-26: “Via movable member 37, lens frame 6 can be moved in the y-axis direction” see the center of Fig. 3 which shows the x and y axis directions to be two perpendicular directions to the z axis that is parallel to the optical axis that is perpendicular to the page in Fig. 3 and goes through the center of the lenses), and the Z-direction, the X-direction and the Y-direction are perpendicular to each other (the optical axis that is perpendicular to the plane in Fig. 3, the x-direction and the y-direction in Fig. 3 are perpendicular to each other).”
Tanaka further teaches (col. 4 lines 56-60) “Vibration compensation device 20 compensates for vibrations affecting the camera by shifting anti-vibration lens 8 in a direction at right angle (perpendicular) to the optical axis I, thereby compensating for image movement on imaging plane 16.”
Thus the Tseng-Choi-Kao combination teaches the device of claim 6 except for the details of the vibration compensation driver including a second fixing element, a second carrier and the relative movement of the second carrier to the second fixing element. Tanaka teaches a vibration compensation driver with the claimed elements and their movements.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a vibration compensation device as taught by Tanaka to move a lens of Tseng that correct for vibrations because Tanaka teaches (col. 4 lines 56-60) “Vibration compensation device 20 compensates for vibrations affecting the camera by shifting anti-vibration lens 8 in a direction at right angle (perpendicular) to the optical axis I, thereby compensating for image movement on imaging plane 16.”
Regarding claim 7, the Tseng-Choi-Kao-Tanaka combination teaches “the lens apparatus as claimed in claim 6,” however, Tseng fails to teach “further comprising a housing, wherein the lens driving module and the second reflecting element are fixed in the housing, the housing comprises a bottom plate and a top plate disposed with respect to each other, a length of the bottom plate is smaller than a length of the top plate in the Z-direction.”
Kao teaches “further comprising a housing (housing 810 and base 820), wherein the lens driving module (first electromagnetic driving assembly 840 and a second electromagnetic driving assembly 845) and the second reflecting element (reflection member 890) are fixed in the housing (see e.g. Fig. 1), the housing comprises a bottom plate (base 820) and a top plate (the top plate of housing 810) disposed with respect to each other (820 and the top plate of housing 810 are disposed in the bottom and top positions with respect to each other), a length of the bottom plate (length of 820 in the X-direction in Fig. 2) is smaller than a length of the top plate in the Z-direction (the full length of the top plate of 810 in the X-direction in Fig. 2; the length of 820 in the X-direction is smaller than the length of the top plate of 810 in the X-direction).”
The top plate of 810 being longer than the base 820 is a consequence of both the reflection member 890 and the optical member 900 with base 820 being disposed in the same housing 810.
The Tseng-Choi-Kao-Tanaka combination teaches the device of claim 7 except for the details of the housing for the second reflecting member and the lens unit. Kao teaches the housing of claim 7.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the housing of Kao for at least the second reflecting member and the lens unit of the Tseng-Choi-Kao-Tanaka combination because Kao teaches that such a housing can have the object side reflecting member and the lens unit disposed therein. 
Regarding claim 8, the Tseng-Choi-Kao-Tanaka combination teaches “the lens apparatus as claimed in claim 7,” however, Tseng fails to teach “wherein a bottom of the housing is provided with an inserting opening, and the top plate of the housing is provided with a light entering opening corresponding to the inserting opening.”
Kao teaches “wherein a bottom of the housing is provided with an inserting opening (see Figs. 3 and 4, 890 is inserted into the bottom of the housing through the opening between base 820 and the lateral sides of housing 810, see paragraph [0045] “the optical member 900 may be disposed in the optical member driving mechanism 801 via the second opening 816 first, and then the reflection member 890 is disposed in the optical member driving mechanism 801”), and the top plate of the housing is provided with a light entering opening (opening 817; paragraph [0044]: “a third opening 817 may be formed on the top surface 811, and correspond to the reflection member 890, such that the light is able to enter”) corresponding to the inserting opening (817 is opposite to the inserting opening through which 890 is inserted into housing 810).”
Kao further teaches that this configuration where 890 is inserted into an insertion opening in housing 810/820 in a position corresponding to the light entering opening 817 allows an “optical calibration process is performed to the optical member 900 and the reflection member 890, and thereby the yield of the optical member driving mechanism 801 may be increased. The above design may simplify the manufacturing process.” (paragraph [0045]).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housing with an inserting opening and a light entering opening as taught by Kao in the device of the Tseng-Choi-Kao-Tanaka combination for the purpose of enabling light to enter the optical member (Kao paragraph [0044]), to perform an optical calibration process (Kao paragraph [0045]) and to simplify the manufacturing process (Kao paragraph [0045]).
Regarding claim 9, the Tseng-Choi-Kao-Tanaka combination teaches “the lens apparatus as claimed in claim 8,” however, Tseng fails to teach “wherein the housing further comprises a plurality of gluing holes corresponding to the second reflecting element.”
Kao teaches “wherein the housing further comprises a plurality of gluing holes (plurality of holes 818, paragraph [0043]: “an adhesive (not shown) may be disposed in the holes 818” a hole with an adhesive therein is a gluing hole in that the adhesive in the hole 818 glues 890 and 810 together) corresponding to the second reflecting element (paragraph [0043]: “an adhesive (not shown) may be disposed in the holes 818, such that the reflection member 890 may be affixed in the optical member driving mechanism 801”).”
Kao further teaches (paragraph [0043]) “A plurality of holes 818 may be disposed on the third side surface 814 and correspond to the reflection member 890. For example, an adhesive (not shown) may be disposed in the holes 818, such that the reflection member 890 may be affixed in the optical member driving mechanism 801.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of holes in the side surface of the housing in which an adhesive is disposed as taught by Kao in the device of the Tseng-Choi-Kao-Tanaka combination for the purpose of affixing the second reflection member in the housing as taught by Kao (paragraph [0043]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. USPGPub 20180267271  (hereafter Tseng) as applied to claim 10 above, and further in view of Hu et al. USPGPub 2015/0002683 (hereafter Hu).
Regarding claim 13, Tseng teaches “the lens apparatus as claimed in claim 10,” however, Tseng fails to teach “further comprising a second reflecting element driver configured to drive the second reflecting element to rotate about the X-direction or the Y-direction.”
Hu teaches a lens apparatus (see Fig. 9 with lens module 2) “comprising a second reflecting element (light path adjusting element 11 is a “second reflecting element” in that it is on the object side of lens module 2 and paragraph [0031]: “11 …guide the image lights travelled along one of the light paths A, B to reach the lens module 2”) driver (dual-axis rotary element 12) configured to drive the second reflecting element to rotate about the X-direction or the Y-direction (Fig. 2B paragraph [0031]: “The dual-axis rotary element 12, located at one of the light paths A, B, can perform a limited pivotal motion at least along a first axial direction 91 and a second axial direction 92” direction 92 is perpendicular to the optical axis through the lens module, and thus is the X-direction of the instant claim).”
Hu further teaches (paragraph [0031]) “The anti-shake device 10 further includes a light path adjusting element 11, a dual-axis rotary element 12 and a drive module 13”.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a rotary element and drive module on which the second reflecting element is mounted as taught by Hu in the device of Tseng for the purpose of performing limited pivotal motion of the second reflecting element to provide an anti-shake function as taught by Hu paragraph [0031].
Regarding claim 14, the Tseng-Hu combination teaches “the lens apparatus as claimed in claim 13,” and the Tseng combination introduced for claim 1 further teaches “wherein the lens driving module further comprises a lens driver (12T) configured to drive the lenses (paragraph [0216]: “The driving assembly 12T enables the imaging lens module 11T to obtain a preferable imaging position”), the second reflecting element… is a prism (paragraph [0196]: “The reflecting element 981 is a prism”).”
However, Tseng does not explicitly teach “the second reflecting element driver is a prism driver.”
Hu teaches “the second reflecting element driver (dual-axis rotary element 12 and a drive module 13) is a prism driver (paragraph [0039]: “the light path adjusting element 11 is embodied as a wedge-shaped lens” a wedge-shaped lens is a prism).”
Hu further teaches (paragraph [0031]) “The anti-shake device 10 further includes a light path adjusting element 11, a dual-axis rotary element 12 and a drive module 13”.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a rotary element and drive module on which a prism is mounted as taught by Hu in the device of Tseng for the purpose of performing limited pivotal motion of the prism/second reflecting element to provide an anti-shake function as taught by Hu paragraph [0031].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. USPGPub 20180267271  (hereafter Tseng)  in view of Hu et al. USPGPub 20150002683 (hereafter Hu) as applied to claim 14 above, and further in view of Kao et al. USPGPub 2020/0209511 A1 (hereafter Kao).
Regarding claim 15, the Tseng-Hu combination teaches “the lens apparatus as claimed in claim 14,” however, Tseng suggests but does not explicitly teach “wherein the lens driver comprises a magnet and a coil, and the magnet and the coil are disposed with respect to each other (paragraph [0216]: “12T … can use a voice coil motor (VCM)”).”
Kao teaches “wherein the lens driver (second electromagnetic driving assembly 845) comprises a magnet (second magnetic members 846) and a coil (second driving coils 847), and the magnet and the coil are disposed with respect to each other (paragraph [0038]: “The second magnetic members 846 may be disposed on the carrier 830, and the corresponding second driving coils 847 are disposed on the base 820… When a current is applied to the second driving coils 847, an electromagnetic driving force may be generated by the second electromagnetic driving assembly 845 to drive the carrier 830 and the optical member 900 carried therein to move along the first optical axis O1 (the X axis) relative to the base 820, performing the autofocus (AF) function.”).”
Kao further teaches (paragraph [0038]): “When a current is applied to the second driving coils 847, an electromagnetic driving force may be generated by the second electromagnetic driving assembly 845 to drive the carrier 830 and the optical member 900 carried therein to move along the first optical axis O1 (the X axis) relative to the base 820, performing the autofocus (AF) function.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a magnet and coil electromagnetic driving assembly as taught by Kao in the device of the Tseng-Hu combination for the purpose of driving the carrier and the optical member therein to move along the optical axis to perform the autofocus function as taught by Kao (paragraph [0038]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. USPGPub 20180267271  (hereafter Tseng) as applied to claim 10 above, and further in view of Shabtay et al. USPGPub 2016/0044247 (hereafter Shabtay).
Regarding claim 16, Tseng teaches “the lens apparatus as claimed in claim 10,” however, Tseng is silent regarding “further comprising a first reflecting element driver configured to drive the first reflecting element to move in a direction perpendicular to a plane of the sensing element.”
Shabtay teaches (claim 1) “A lens apparatus (paragraph [0023]: “a zoom and auto-focus dual-aperture camera with folded Tele lens” Figs. 4 and 5), from an object side to an image side along an optical axis (from right to left in Fig. 4), sequentially comprising:
a second reflecting element (226, paragraph [0019]: “first flat reflecting element (exemplarily a mirror) 226”)
a lens driving module (Tele sub-camera 204, see arrow 230) comprising a first lens unit (paragraph [0019]: “Tele lens”), wherein the first lens unit … define the optical axis (the optical axis through Tele lens 204),…
a first reflecting element (second mirror 302); and
a sensing element (sensor 304) disposed on an imaging plane of the lens apparatus (where the sensor 304 is defines the imaging plane of the lens apparatus);
wherein the first reflecting element is disposed between the lens driving module and the sensing element (302 is between 204 and 304 see Fig. 4), and the second reflecting element is disposed between the object side and the lens driving module (paragraph [0019]: “a first flat reflecting element (exemplarily a mirror) 226 inserted in a “Tele” optical path from an object (not shown) through the Tele lens module” see also Figs. 2 and 4).”
(claim 16) “further comprising a first reflecting element driver (mechanism 402) configured to drive the first reflecting element to move (paragraph [0023]: “Mechanism 402 moves second mirror 302”) in a direction perpendicular to a plane of the sensing element (paragraph [0023]: “the second mirror can be moved in other directions to focus the Tele image that is captured by the Tele sensor, for example, along the Z axis or the Y axis.” the plane of the sensing element is the Z-X plane in Fig. 4(a) thus movement along the Y-axis is movement in a direction perpendicular to the plane of the sensing element).”
Shabtay further teaches (paragraph [0023]) “the Tele sub-camera is auto-focused by means of moving the second mirror using an AF mechanism (see FIG. 5) 402 coupled thereto.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further provide a reflective element driver as taught by Shabtay in the device of Tseng to perform or assist in performing an auto-focus function as taught by Shabtay (paragraph [0023]).
Regarding claim 17, Tseng teaches “the lens apparatus as claimed in claim 10,” however, Tseng is silent regarding “further comprising a first reflecting element driver configured to drive the first reflecting element to move in the direction parallel to the optical axis.”
Shabtay teaches (claim 1) “A lens apparatus (paragraph [0023]: “a zoom and auto-focus dual-aperture camera with folded Tele lens” Figs. 4 and 5), from an object side to an image side along an optical axis (from right to left in Fig. 4), sequentially comprising:
a second reflecting element (226, paragraph [0019]: “first flat reflecting element (exemplarily a mirror) 226”);
a lens driving module (Tele sub-camera 204, see arrow 230) comprising a first lens unit (paragraph [0019]: “Tele lens”), wherein the first lens unit … define the optical axis (the optical axis through Tele lens 204),…
a first reflecting element (second mirror 302); and
a sensing element (sensor 304) disposed on an imaging plane of the lens apparatus (where the sensor 304 is defines the imaging plane of the lens apparatus);
wherein the first reflecting element is disposed between the lens driving module and the sensing element (302 is between 204 and 304 see Fig. 4), and the second reflecting element is disposed between the object side and the lens driving module (paragraph [0019]: “a first flat reflecting element (exemplarily a mirror) 226 inserted in a “Tele” optical path from an object (not shown) through the Tele lens module” see also Figs. 2 and 4).”
(claim 17) “further comprising a first reflecting element driver (mechanism 402) configured to drive the first reflecting element to move (paragraph [0023]: “Mechanism 402 moves second mirror 302”) in the direction parallel to the optical axis (paragraph [0023]: “the second mirror can be moved in other directions to focus the Tele image that is captured by the Tele sensor, for example, along the Z axis or the Y axis.” the optical axis direction in Fig. 4 is along the Z-axis, thus movement along the Z axis in Shabtay is moving in the direction parallel to the optical axis).”
Shabtay further teaches (paragraph [0023]) “the Tele sub-camera is auto-focused by means of moving the second mirror using an AF mechanism (see FIG. 5) 402 coupled thereto.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further provide a reflective element driver as taught by Shabtay in the device of Tseng to perform or assist in performing an auto-focus function as taught by Shabtay (paragraph [0023]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. USPGPub 20180267271  (hereafter Tseng) in view of Choi et al. USPGPub 2016/0327773 (hereafter Choi).
Regarding claim 18, Tseng teaches (Figs. 17A-17C, 23E) “A lens apparatus (Figs. 17A-17C), from an object side to an image side along an optical axis (from left to right in Figs. 17A-17C), sequentially comprising:
a second reflecting element (reflecting element 981);
a lens … module (optical elements 900, 910, 920, 930, and 940, where 910-940 are lenses) comprising a first lens unit (900-940), wherein the first lens unit comprises a plurality of lenses (there are 4), the lenses define the optical axis (the optical axis through these lenses marked with the dash-dot line), one of the lenses has a maximal effective diameter CAB (the maximal effective diameter of lenses 910-940, which appears to be one of 910 or 940), and another one of the lenses has a minimal effective diameter CAS (the minimal effective diameter of 910-940 which appears to be that of 930);
a first reflecting element (982); and
a sensing element disposed on an imaging plane of the lens apparatus (image sensor 970 with image surface 960);
wherein the first reflecting element is disposed between the lens … module and the sensing element (see position of 982 between 940 and 960 in Figs. 17A-17C), and the second reflecting element is disposed between the object side and the lens … module (see position of 981 between 910 and the object in Figs. 17A-17C, paragraph [0196]: “the reflecting element 981 is located between an imaged object (not shown) and the first lens element 910”); …
wherein among the plurality of lenses of the first lens unit there is a lens disposed closest to the object side (lens 910), and an air gap (the air gap between 981 and 910 see Figs. 17A-17C) is disposed between the second reflecting element and the lens of the first lens unit closest to the object side (see combined thicknesses of surfaces 2 and 3 in Table 17 which is 0.172).”
However, Tseng Figs. 17A-17C fails to teach that the lens module is a “lens driving module.”
In Fig. 23E Tseng teaches “a lens driving module (12T paragraph 216: “The driving assembly 12T enables the imaging lens module 11T to obtain a preferable imaging position, so that the imaged object 26 in different object distances can be imaged clearly.”)”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lens driving module as taught by Tseng in Fig. 23E into the lens assembly of Tseng Figs. 17A-17C because such a driving assembly enables the imaged object 26 in different object distances to be imaged clearly as taught by Tseng (paragraph 216).
However, Tseng fails to explicitly teach “wherein the lens apparatus further satisfies CAS /2 < Py < CAB, where Py is a vertical distance from a reflecting point of the first reflecting element to the sensing element, and the optical axis passes through the reflecting point.”


    PNG
    media_image1.png
    356
    595
    media_image1.png
    Greyscale

However, inspection of Fig. 17B at least shows that CAS/2 (the half effective diameter of the smallest lens) is less than Py (the distance from the reflective surface in 982 to the image plane 960), and that CAB (the maximum effective diameter) and Py are similar in size.
Choi teaches (Fig. 14, embodiment 3, Table 5, paragraphs [0110]-[0115]) (claim 1) “A lens apparatus (120, Fig. 14, embodiment 3, paragraph [0110]: “thin telephoto lens 120”), from an object side (S1) to an image side (S16) along an optical axis (the optical axis of thin telephoto lens 120), sequentially comprising:
a second reflecting element (prism P1);
a lens driving module (paragraphs [0013]-[0014]: “The second lens group may be configured to be displaced in a direction perpendicular to an optical axis so as to correct vibration. The third lens group may be configured to be displaced according to an optical axis so as to perform a focusing function.” thus lens groups are driven making G1, G2, G3 and their associated drivers a lens driving module) comprising a first lens unit (G1, G2 and G3), wherein the first lens unit comprises a plurality of lenses (LE11, LE21, LE22, LE31, LE32), the lenses define the optical axis (the optical axis of LE11, LE21, LE22, LE31, LE32), one of the lenses has a maximal effective diameter CAB (whichever lens amongst LE11,LE21, LE22, LE31 and LE32 has the largest effective diameter. A lower limit on CAB is D1_s, which can be calculated from L1/D1_s = 1.49, where paragraph [0029]: “L1 corresponds to a length of an optical path within the first lens element along an optical axis of the first lens elements” and thus from Table 5, L1=3.3 + 3.2 = 6.5, thus D1_s=4.362), and another one of the lenses has a minimal effective diameter CAS (whichever lens amongst LE11,LE21, LE22, LE31 and LE32 has the smallest effective diameter. A upper limit on CAB is D1_s, which as calculated above D1_s=4.362);
a first reflecting element (mirror M1); and
a sensing element (paragraph [0077]: “an image sensor placed on the image plane IP”) disposed on an imaging plane of the lens apparatus (paragraph [0077]: “the image plane IP”);
wherein the first reflecting element is disposed between the lens driving module and the sensing element (M1 is disposed between G1, G2, G3 and IP), and the second reflecting element is disposed between the object side and the lens driving module (P1 is between the object side and the lenses that are driven G2 and G3);
 wherein the lens apparatus further satisfies CAS /2 < Py < CAB (an upper limit on CAS/2 is D1_s/2 where D1_s=4.36 has been calculated above, so CAS/2 < 2.181, a lower limit on CAB is D1_s which is 4.36, Py is the thickness of surface 15 in Table 5, Py=2.5000386, and 2.181<2.500036<4.36 thus the condition is satisfied), where Py is a vertical distance from a reflecting point of the first reflecting element to the sensing element (Py=2.500036, Py is the thickness of surface 15 in Table 5, which is the distance between the mirror surface M1 and the image plane S16/IP), and the optical axis passes through the reflecting point (see Fig. 14), wherein among the plurality of lenses of the first lens unit there is a lens disposed closest to the object side (G2).”

It has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP §2144.04(IV)(A).
Tseng differs from the instant claim by the relative dimensions of the effective radii of the lenses and the distance between the reflecting surface of the first reflecting element and the image plane being arranged as CAS /2 < Py < CAB. Choi teaches a similar lens system with two reflecting elements where CAS /2 < Py < CAB.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the relative dimensions of the lenses, prisms and back focal length in the lens system of Tseng such that  CAS /2 < Py < CAB as taught by Choi since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP §2144.04(IV)(A).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. USPGPub 20180267271  (hereafter Tseng) in view of Shabtay et al. USPGPub 2016/0044247 (hereafter Shabtay).
Regarding claim 19, Tseng teaches (Figs. 17A-17C, 23E) “A lens apparatus (Figs. 17A-17C), from an object side to an image side along an optical axis (from left to right in Figs. 17A-17C), sequentially comprising:
a second reflecting element (reflecting element 981);
a lens … module (optical elements 900, 910, 920, 930, and 940, where 910-940 are lenses) comprising a first lens unit (900-940), wherein the first lens unit comprises a plurality of lenses (there are 4), the lenses define the optical axis (the optical axis through these lenses marked with the dash-dot line), one of the lenses has a maximal effective diameter CAB (the maximal effective diameter of lenses 910-940, which appears to be one of 910 or 940), and another one of the lenses has a minimal effective diameter CAS (the minimal effective diameter of 910-940 which appears to be that of 930);
a first reflecting element (982); and
a sensing element disposed on an imaging plane of the lens apparatus (image sensor 970 with image surface 960); …
wherein the first reflecting element is disposed between the lens … module and the sensing element (see position of 982 between 940 and 960 in Figs. 17A-17C), and the second reflecting element is disposed between the object side and the lens … module (see position of 981 between 910 and the object in Figs. 17A-17C, paragraph [0196]: “the reflecting element 981 is located between an imaged object (not shown) and the first lens element 910”);
wherein among the plurality of lenses of the first lens unit there is a lens disposed closest to the object side (lens 910), and an air gap (the air gap between 981 and 910 see Figs. 17A-17C) is disposed between the second reflecting element and the lens of the first lens unit closest to the object side (see combined thicknesses of surfaces 2 and 3 in Table 17 which is 0.172).”
However, Tseng Figs. 17A-17C fails to teach that the lens module is a “lens driving module.”
In Fig. 23E Tseng teaches “a lens driving module (12T paragraph 216: “The driving assembly 12T enables the imaging lens module 11T to obtain a preferable imaging position, so that the imaged object 26 in different object distances can be imaged clearly.”)”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lens driving module as taught by Tseng in Fig. 23E into the lens assembly of Tseng Figs. 17A-17C because such a driving assembly enables the imaged object 26 in different object distances to be imaged clearly as taught by Tseng (paragraph 216).
However, Tseng is silent regarding “a first reflecting element driver configured to drive the first reflecting element to move in the direction parallel to the optical axis.”
Shabtay teaches “A lens apparatus (paragraph [0023]: “a zoom and auto-focus dual-aperture camera with folded Tele lens” Figs. 4 and 5), from an object side to an image side along an optical axis (from right to left in Fig. 4), sequentially comprising:
a second reflecting element (226, paragraph [0019]: “first flat reflecting element (exemplarily a mirror) 226”);
a lens driving module (Tele sub-camera 204, see arrow 230) comprising a first lens unit (paragraph [0019]: “Tele lens”), wherein the first lens unit … define the optical axis (the optical axis through Tele lens 204),…
a first reflecting element (second mirror 302);
a sensing element (sensor 304) disposed on an imaging plane of the lens apparatus (where the sensor 304 is defines the imaging plane of the lens apparatus); and
a first reflecting element driver (mechanism 402) configured to drive the first reflecting element to move (paragraph [0023]: “Mechanism 402 moves second mirror 302”) in the direction parallel to the optical axis (paragraph [0023]: “the second mirror can be moved in other directions to focus the Tele image that is captured by the Tele sensor, for example, along the Z axis or the Y axis.” the optical axis direction in Fig. 4 is along the Z-axis, thus movement along the Z axis in Shabtay is moving in the direction parallel to the optical axis);
wherein the first reflecting element is disposed between the lens driving module and the sensing element (302 is between 204 and 304 see Fig. 4), and the second reflecting element is disposed between the object side and the lens driving module (paragraph [0019]: “a first flat reflecting element (exemplarily a mirror) 226 inserted in a “Tele” optical path from an object (not shown) through the Tele lens module” see also Figs. 2 and 4).”
Shabtay further teaches (paragraph [0023]) “the Tele sub-camera is auto-focused by means of moving the second mirror using an AF mechanism (see FIG. 5) 402 coupled thereto.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further provide a reflective element driver as taught by Shabtay in the device of Tseng to perform or assist in performing an auto-focus function as taught by Shabtay (paragraph [0023]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872